Citation Nr: 1627094	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, and from November 1990 to June 1991, with intervening service in the National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which denied a claim for service connection for "kidney removal."  In January 2015, the Board remanded the claim for additional development.  

In July 2014, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a kidney disability.  He argues that he was exposed to radiation as a nuclear weapons assembler during his first period of active duty.  

He further argues that during his second period of active duty, he was exposed to a number of risk factors for kidney cancer, to include getting fuel (JP-8) on his skin and inhaling its fumes, exposure to smoke, burn pits, nerve agents, and getting a number of vaccinations and/or taking medication for prevention of anthrax.  

In January 2015, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  

A "report of general information" (VA Form 27-0820) notes that the Prescott VAMC (VA Medical Center) reported that they had made several unsuccessful attempts to contact the Veteran.  The report indicates that an Appeals Management Center (AMC) employee also attempted to contact the Veteran via day and evening telephone numbers, without success.  The report states that the Veteran's scheduled examination had therefore been cancelled.  See also January 2015 duty-to-assist letter to the Veteran from the Prescott VAMC.  

In March 2015, VA received notification from the Veteran's representative of his updated address and phone number.  

In the Veteran's representative's brief, dated in March 2016, the representative states, "The appellant contends a medical opinion is essential and that he should be afforded a thorough examination by a qualified specialist, one which takes into account the records of service medical treatment, and an examination report which includes an opinion as to whether the veteran's current disability is in any way related to his military service."

In summary, it appears that although the Veteran could not be contacted for the scheduling of an examination in January 2015, VA has subsequently received his updated address and phone number.  It further appears that the Veteran desires a rescheduling of his examination, and that he is willing to report for his examination.  Accordingly, on remand, the Veteran should be afforded an examination, and etiological opinions should be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

As a final matter, the Veteran's discharge (DD Form 214) and his personnel file show that he served in Southwest Asia.  The provisions pertaining to Persian Gulf veterans for claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (2015) are therefore for application.  To the extent that the Board's January 2015 remand noted that the Veteran was not currently shown to have been exposed to radiation, no additional, probative evidence has been received on this issue since the Board's remand.  Therefore, an opinion as to whether or not the Veteran's claimed kidney disability is due to exposure to radiation, or any other development with regard to service connection based on exposure to radiation, is not currently warranted.  See 38 U.S.C.A. § 1112 (West 2014 & Supp. 2015); 38 C.F.R. § 3.311 (2015); Wandel v. West, 11 Vet. App. 200, 205 (1998).  
 
The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination (use the updated phone number and address please).  Make the Veteran's claims file available for review by the examiner, who should be asked to indicate in his/her medical opinion that such a review was conducted. 

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the claimed kidney disability is the manifestation of an undiagnosed illness, or is otherwise related to his service, to include as due to any vaccinations or inoculations performed in association with his second period of active duty service, or as due to exposure to fuel, smoke, or burn pits.

The examiner is requested to comment on the probative value of the opinions from J.B., and the supporting article. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 
 
3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J.. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




